REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having a stay receiving member that is provided in one of said rotational part and said foot pedal to be positioned closer to the front side than a rotational center of said rotational part of said pilot valve and is rotated integrally with said rotational part and said foot pedal; a positioning member that is projected upward from said floor member in a position of facing said stay receiving member and has an upper part formed as an arc-shaped part with three recessed groove parts spaced in a circumferential direction on an outer peripheral side of said arc-shaped part; a rotational arm having a base end side that is rotatably mounted on a center of said arc-shaped part of said positioning member and provided with a long hole in an intermediate part in a length direction and extending longer to the front side in the length direction than a position of each of said recessed groove parts of said arc-shaped part with a tip end side being formed as a free end; an engaging member that is provided in said long hole of said rotational arm to be movable in the length direction of said rotational arm and is selectively engaged with said three recessed groove parts; and a restricting stay that is provided in the tip end side of said rotational arm and restricts the foot operation of said foot pedal by abutting on said stay receiving member.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656